DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008213960 in view of Terrels, US PGPub 2004/0025460.

    PNG
    media_image1.png
    207
    259
    media_image1.png
    Greyscale

JP2008213960 discloses an elevator car (2) having a balustrade (1) arranged on a roof (2a) of the elevator car (2), the balustrade (1) including a plurality of posts (3c,3d) attached on a horizontal upper side (top of 2a) of the roof (2a) and crossmembers (3a,b) connecting the posts (3c,d), the elevator car (2) comprising: a plurality of docking elements (6,6a) arranged on the upper side (as described above) of the roof (2a), each of the docking elements (6,6a) having an associated one of the posts (3c,d) docked thereon.  JP2008213960 does not specify the details of the post and docking elements form fitting structure. 

    PNG
    media_image2.png
    678
    449
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    408
    485
    media_image3.png
    Greyscale

 Terrels teaches a similar post docking element (see fig 13-15) each of the docking elements having at least one form-fitting element (256) accommodating the post (210) and the associated post (210) having at least one post- form-fitting element (222) complementary to the at least one form-fitting element (256); wherein the at least one post-form-fitting element (222) is an open slot (opening between 228 on each side – see fig 13) or an aperture formed at an end face (lowermost face in fig 14) of the each of the posts (210); and wherein the at least one form-fitting element (256) of each of the docking elements (250) is a finger (see fig 14) complementary to the open slot (as described above) or the aperture and the fingers (as described above) of the docking elements (250) engage in the slots (as described above) or the apertures of the associated posts (210) when the posts (210) are docked on the docking elements (250).  (claim 13)
wherein the posts (210) are adapted to be plugged onto the docking elements (250). (claim 14)
wherein the fingers (256) of the docking elements (250) are formed by a projection (see fig 13-14) extending in a horizontal direction (see fig 13, the width of projections 256 extend parallel to the roof) parallel to the upper side of the roof. (claim 15)
wherein the fingers (256) are formed in a rectangular shape (see fig 13) in a plan view (fig 13). (claim 16)
wherein each of the docking elements (250) is a flattened component made up of at least one plate (see flat bottom region in fig 15). (claim 17)
wherein the at least one plate (flat plate of 250) is a docking plate (see fig 14) provided with the at least one finger (256) and each of the docking elements (250) includes a spacer plate (60) spacing the at least one finger (256) from the upper side of the roof to expose the at least one finger (256). (claim 18)
wherein each of the docking elements (250) is fastened to the roof by a screw (see holes 51 through plate of 250, which accept screws 55 for connection). (claim 19)
wherein each of the posts (210) is formed with an L-profile (228 protrudes from the end of 226 with L profile – see fig 13). (claim 20)
It would have been obvious to provide the slot based connection described by Terrels to the system disclosed by JP2008213960 in order to improve the connection strength and expedite the assembly process.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008213960 in view of Terrels and further in view of Gao et al, CN112047217 (attached machine translation used for interpretation)
Regarding claim 21, JP2008213960 in view of Terrels disclose the elevator car according to Claim 13 but do not specify the obliquely running supporting profile. 

    PNG
    media_image4.png
    322
    193
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    353
    416
    media_image5.png
    Greyscale


Gao et al. teaches a similar elevator balustrade system (see fig 1) wherein the balustrade (1) is secured to the roof (see fig 1) by a plurality of obliquely running supporting profiles (3). (claim 21)
wherein for each of the supporting profiles (3) an associated upper anchoring point (see connection with 5 in fig 6) is located on a handrail (5) of the balustrade (1) and an associated lower anchoring point (connection with 2) is located on the upper side of the roof (see fig 1) adjacent a roof edge (see fig 1) of the roof, and wherein the supporting profiles (3) extend between the associated anchoring points (as described above) and are arranged outside (see fig 1) an accessible region (interior region above center of car in fig 1) of the upper side of the roof (see fig 1), the accessible region being within the balustrade (1). (claim 22)
including a roof profile (2) arranged outside an accessible region (see fig 1) of the upper side of the roof (see fig 1), the accessible region being within the balustrade (1), the roof profile (2) being attached on the roof (see fig 1) and at least one of the supporting profiles (3) is connected to the roof profile (see fig 6). (claim 23) 
including T-shaped connecting elements (6) connecting the supporting profiles (3) to at least one of the roof profile (2), one of the posts (see vertically protruding post in fig 6) and the handrail (5). (claim 24)
wherein the T-shaped connecting elements (6) are bent parts formed of a metal material (see fig 9). (claim 25)
It would have been obvious to provide the supporting profile and connectors described by Gao et al. to the system disclosed by  JP2008213960 in view of Terrels in order to strengthen the balustrade for improved safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654